DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
 
ALLOWANCE
Applicant’s arguments, see pages 6-9, filed 01/21/2021, with respect to claim 1-6 and 8-16 have been fully considered and are persuasive.  The rejection of claims 1-6 and 8-16 has been withdrawn. 

Claims 1-6 and 8-16 are now allowed.

The following is an examiner’s statement of reasons for allowance: 
	The closest prior art by Shi et al. (9817212 B1) teaches a Camera Lens having a first lens, a second lens, a third lens, and a fourth lens disposed in order from an object-side to an image-side (L1-L4), 

The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; “the optical imaging system satisfies the conditional expressions: F No. ≤ 1.5 and 0.5< EPD/TTL<0.7, where EPD is an entrance pupil diameter, and TTL is a distance from an object-side surface of the first lens to an imaging plane. The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 9 with the allowable feature being; “the optical imaging system satisfies the conditional expressions: F No. ≤ 1.5 and 4.0< (f1+f2)/f <8.0, where f is an overall focal length of the optical imaging system, f1 is a focal length of the first lens and f2 is a focal length of a second lens .”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIPIN PATEL/           Examiner, Art Unit 2872                                                                                                                                                                                           	March 27, 2021

/Joseph P Martinez/           Primary Examiner, Art Unit 2872